DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1 and 11 have been considered but are moot because the new ground of rejection does not rely on all the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 7-9, 11-14, 18, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kahn et al 10,568,565 (hereinafter Kahn) in view of Simonson et al 10,698,104 (hereinafter Simonson) and Kim et al US 20200103516.
Regarding claim 1, Kahn discloses a method comprising: 
pre-defining a plurality of activities associated with sleep to be detected in an interior room (storing historical sleep data and temporary motion data, see fig. 4, claim 4, col. 10, lines 52-67);
2beaming with a radar emitter from a central hub (see figs. 1A, 2A, 2B, col. 3, lines 31-49), a plurality of radar 3signals into the interior room (see figs. 1A, 1B, 2A, col. 4, lines 9-12); 
4receiving with a radar receiver at the central hub, radar data including a plurality of radar 5reflections corresponding to the plurality of radar signals (see figs. 1A, 1B, 2A, col. 4, lines 9-11);
6processing the plurality of radar 7reflections to form a plurality of processed radar signals (figs. 4-6, steps 520-525, 615-620, see col. 4, lines 9-20, col. 10, lines 32-40, col. 11, lines 1-6); 
8determining at least one 9activity from the plurality of pre-defined activities associated with sleep by matching the plurality of processed radar signals with data of the plurality of activities (steps 570, 535-545, 625, 650-665, see figs. 4-6, claim 4, col. 11, lines 1-9, col. 12, 63 – col. 13, line 3); and
 11determining a 12notification action to perform in response to the at least one activity (see figs. 5-7, col. 2, line 62 – col. 3, line 18, col. 11, lines 19-36, col. 13, lines 43-60).  
Kahn does not disclose the radar data being time stamped and capable of being segmented using time stamps.
In a similar field of endeavor, Simonson discloses time stamping radar so that the radar data is capable of being segmented using timestamps (assigning timestamp to radar images so that the radar images can be arranged in sequence based on the timestamps assigned; constructing CCD images based on a pair of consecutive radar images ordered based on timestamps, see figs. 2 and 3, col. 5, 15-64).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Simonson with the system of Kahn by assigning timestamps to received radar data, as disclosed by Simonson, for the benefit of constructing radar data using a proper sequence of radar return signals based on the timestamps.
The combination of Khan and Simonson does not specifically disclose the plurality of defined activities are based on sleep motion and vital signs.
In the same field of endeavor, Kim discloses a method comprising: pre-defining a plurality of activities associated with sleep to be detected in an interior room, the activities based on sleep motion and vital signs (heartbeat and breathing rate, as well as motion, used as parameters that indicate an awake or sleeping person; predefined thresholds or amount associated with heartbeat and breathing rate, see fig. 2, [0021], [0024], [0028]-[0030], [0046], [0073]); and 
determining at least one activity from the plurality of pre-defined activities associated with sleep by matching processed radar signals with data of the plurality of activities (evaluating digitized signals, detecting parameters including vital functions and motion/sleeping, and comparing the parameters to pre-defined threshold or amount and motion, see figs. 2 and 4, [0028]-[0030], [0033], [0038]-[0040]).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kim with Khan as modified by Simonson, by storing data on previous and pre-defined threshold/amount data associated with vital signs and motion/sleep for comparison with currently received and processed radar data, as disclosed by Kim, for the benefit of performing external control or actions based on detection of sleep and vital activity of a person in a room or environment.
Regarding claim 11, Kahn discloses a computing system (see figs. 1A, 3, and 4) comprising:
 a radar emitter (see figs. 1A, 2A, 2B, col. 3, lines 31-49) configured to transmit a plurality of radar signals into an interior region (see figs. 1A, 1B, 2A, col. 4, lines 9-12); 
a radar receiver configured to receive radar data including a plurality of radar reflections corresponding to the plurality of radar signals (see figs. 1A, 1B, 2A, col. 4, lines 9-11); 
a processor coupled to the radar emitter and the radar receiver, wherein the digital signal processor is configured to generate a plurality of processed radar signals by processing the plurality of radar reflections (figs. 4-6, steps 520-525, 615-620, see col. 4, lines 9-20, col. 10, lines 32-40, col. 11, lines 1-6);
the processor further configured to determine at least one activity from a plurality of activities associated with sleep that are pre-defined (storing historical sleep data and temporary motion data, see fig. 4, claim 4, col. 10, lines 52-67), by matching the plurality of radar reflections with data of the plurality of activities associated with sleep, the pluralities of activities being associated with multiple locations in the interior region (steps 570, 535-545, 625, 650-665, see figs. 4-6, claim 4, col. 11, lines 1-9, col. 12, 63 – col. 13, line 3); and
the processor further configured to determine a notification action to perform in response to the at least one activity (see figs. 5-7, col. 2, line 62 – col. 3, line 18, col. 11, lines 19-36, col. 13, lines 43-60).  
Kahn does not disclose the radar data being time stamped and capable of being segmented using time stamps.
In a similar field of endeavor, Simonson discloses time stamping radar so that the radar data is capable of being segmented using timestamps (assigning timestamp to radar images so that the radar images can be arranged in sequence based on the timestamps assigned; constructing CCD images based on a pair of consecutive radar images ordered based on timestamps, see figs. 2 and 3, col. 5, 15-64).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Simonson with the system of Kahn by assigning timestamps to received radar data, as disclosed by Simonson, for the benefit of constructing radar data using a proper sequence of radar return signals based on the timestamps.
The combination of Khan and Simonson does not specifically disclose the plurality of defined activities are based on sleep motion and vital signs.
In the same field of endeavor, Kim discloses a method comprising: pre-defining a plurality of activities associated with sleep to be detected in an interior room, the activities based on sleep motion and vital signs (heartbeat and breathing rate, as well as motion, used as parameters that indicate an awake or sleeping person; predefined thresholds or amount associated with heartbeat and breathing rate, see fig. 2, [0021], [0024], [0028]-[0030], [0046], [0073]); and 
determining at least one activity from the plurality of pre-defined activities associated with sleep by matching processed radar signals with data of the plurality of activities (evaluating digitized signals, detecting parameters including vital functions and motion/sleeping, and comparing the parameters to pre-defined threshold or amount and motion, see figs. 2 and 4, [0028]-[0030], [0033], [0038]-[0040]).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kim with Khan as modified by Simonson, by storing data on previous and pre-defined threshold/amount data associated with vital signs and motion/sleep for comparison with currently received and processed radar data, as disclosed by Kim, for the benefit of performing external control or actions based on detection of sleep and vital activity of a person in a room or environment.
Regarding claims 2 and 12 as applied to claims 1 and 11, Kahn as modified by Simonson discloses the claimed invention. Kahn further discloses 1wherein the processing the plurality of radar reflections comprises:  
3determining a first movement track of a first moving object in response to 4the plurality of radar reflections (see fig. 6, col. 12, line 63 – col. 13, line 27); and 
5determining a first set of processed radar signals from the plurality of 6radar reflections in response to the first movement track of the first moving object (see fig. 6, col. 4, lines 9-20, col. 12, line 63 – col. 13, line 27); and 
7wherein the plurality of processed radar signals comprises the first set of 8processed radar signals (see fig. 6, col. 4, lines 9-20, col. 12, line 63 – col. 13, line 27).  
Regarding claims 3 and 13 as applied to claims 2 and 12, Kahn as modified by Simonson discloses the claimed invention. Kahn further discloses 1wherein the processing the plurality of radar reflections further comprises: 
3determining a second movement track of a second moving object in 4response to the plurality of radar reflections (see figs. 1A-1B, 6, col. 3, lines 46-59, col. 12, line 63 – col. 13, line 27); and 
5determining a second set of processed radar signals from the plurality of 6radar reflections in response to the second movement track of the second moving object (see figs. 1A-1B, 6, col. 3, lines 46-59, col. 12, line 63 – col. 13, line 27); and
7wherein the plurality of processed radar signals further comprises the second set of processed radar signals (see figs. 1A-1B, 6, col. 3, lines 46-59, col. 12, line 63 – col. 13, line 27).
Regarding claim 4 as applied to claim 2, Kahn as modified by Simonson discloses the claimed invention. Kahn further discloses wherein the determining the at least one activity from the plurality of activities 3comprises determining a first activity in 4response to the first set of processed radar signals (steps 570, 535-545, 625, 650-670, see figs. 4-6, claim 4, col. 11, lines 1-9, col. 12, 63 – col. 13, line 3).
Regarding claims 7 and 18 as applied to claims 1 and 11, Kahn as modified by Simonson discloses the claimed invention. Kahn further discloses 1wherein the notification action is selected 2from a group including: communicating with a remote server, outputting a sound, 3controlling a peripheral, turning on a light, unlocking a door, dialing a telephone number, 4adjusting a thermostat, turning off an appliance, turning off gas service, and turning off water 5service (see figs. 5-7, col. 2, line 62 – col. 3, line 18, col. 11, lines 19-36, col. 13, lines 43-60).  
Regarding claim 8 as applied to claim 1, Kahn as modified by Simonson discloses the claimed invention. Kahn further discloses 1communicating, with a 2communications portion, occurrence of the at least one activity to a remote destination (see fig. 2A, col. 5, lines 52-66).  
	Regarding claim 9 as applied to claim 8, Kahn as modified by Simonson discloses the claimed invention. Kahn further discloses 1wherein the communicating with the 2communications portion comprises transmitting the occurrence of the at least one activity via 3Wi-Fi, cellular, 4G, LTE, or Edge (see fig. 2A, col. 5, lines 52-66).  
	Regarding claim 14 as applied to claim 12, Kahn as modified by Simonson discloses the claimed invention. Kahn further discloses wherein the plurality of radar reflections comprises data from multiple objects within the interior region (see col. 7, lines 31-37); and 4wherein the processor is configured to track an object from 5the multiple objects within the interior region to determine the plurality of processed radar signals in 6response to the plurality of radar reflections (see col. 3, lines 46-59, col. 7, lines 64-65, col. 8, lines 11-13).  
	Regarding claim 22, Khan discloses a system (see figs. 1A, 3, and 4), comprising:
a radar emitter (see figs. 1A, 2A, 2B, col. 3, lines 31-49) configured to transmit a plurality of radar signals into an interior region (see figs. 1A, 1B, 2A, col. 4, lines 9-12);
a radar receiver configured to receive radar data including a plurality of radar reflections corresponding to the plurality of radar signals (see figs. 1A, 1B, 2A, col. 4, lines 9-11);
at least one processor communicatively coupled to the emitter and receiver (see figs. 1A, 1B, 3-4, col. 10, lines 32-41); and 
a memory device having stored thereon instructions to cause the at least one processor to execute a method (see fig. 4, col. 10, lines 52-67) comprising
pre-defining a plurality of activities associated with sleep to be detected in the interior region (storing historical sleep data and temporary motion data, see fig. 4, claim 4, col. 10, lines 52-67),
causing the emitter to beam a plurality of radar signals into the interior region (see figs. 1A, 1B, 2A, col. 4, lines 9-12); 
causing the radar receiver to receive the radar data (see figs. 1A, 1B, 2A, col. 4, lines 9-11);
processing the plurality of radar reflections to form a plurality of processed radar signals (figs. 4-6, steps 520-525, 615-620, see col. 4, lines 9-20, col. 10, lines 32-40, col. 11, lines 1-6);
determining at least one activity from the plurality of pre-defined activities associated with sleep by matching the plurality of processed radar signals with data of the plurality of activities (steps 570, 535-545, 625, 650-665, see figs. 4-6, claim 4, col. 11, lines 1-9, col. 12, 63 – col. 13, line 3); and
determining a notification action to perform in response to the at least one activity (see figs. 5-7, col. 2, line 62 – col. 3, line 18, col. 11, lines 19-36, col. 13, lines 43-60).  
Kahn does not disclose the radar data being time stamped and capable of being segmented using time stamps.
In a similar field of endeavor, Simonson discloses time stamping radar so that the radar data is capable of being segmented using timestamps (assigning timestamp to radar images so that the radar images can be arranged in sequence based on the timestamps assigned; constructing CCD images based on a pair of consecutive radar images ordered based on timestamps, see figs. 2 and 3, col. 5, 15-64).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Simonson with the system of Kahn by assigning timestamps to received radar data, as disclosed by Simonson, for the benefit of constructing radar data using a proper sequence of radar return signals based on the timestamps.
The combination of Khan and Simonson does not specifically disclose the plurality of defined activities are based on sleep motion and vital signs.
In the same field of endeavor, Kim discloses a method comprising: pre-defining a plurality of activities associated with sleep to be detected in an interior room, the activities based on sleep motion and vital signs (heartbeat and breathing rate, as well as motion, used as parameters that indicate an awake or sleeping person; predefined thresholds or amount associated with heartbeat and breathing rate, see fig. 2, [0021], [0024], [0028]-[0030], [0046], [0073]); and 
determining at least one activity from the plurality of pre-defined activities associated with sleep by matching processed radar signals with data of the plurality of activities (evaluating digitized signals, detecting parameters including vital functions and motion/sleeping, and comparing the parameters to pre-defined threshold or amount and motion, see figs. 2 and 4, [0028]-[0030], [0033], [0038]-[0040]).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kim with Khan as modified by Simonson, by storing data on previous and pre-defined threshold/amount data associated with vital signs and motion/sleep for comparison with currently received and processed radar data, as disclosed by Kim, for the benefit of performing external control or actions based on detection of sleep and vital activity of a person in a room or environment.
Regarding claim 23 as applied to claim 1, Kahn as modified by Simonson discloses the claimed invention. Kahn further discloses extracting periodic signals from the backscattered radar signals generated by vital signs (see col. 3, lines 46-59, col. 4, lines 9-20, col. 8, lines 11-13).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kahn et al 10,568,565 (hereinafter Kahn) in view of Simonson et al 10,698,104 (hereinafter Simonson) and Kim et al US 20200103516 as applied to claim 1 above, and further in view of Fullerton et al 20060152404 (hereinafter Fullerton).
Regarding claim 10 as applied to claim 1, Kahn as modified by Simonson and Kim discloses the claimed invention except 1wherein the notification action comprises 2establishing a voice connection to a remote location. In the same field of endeavor, Fullerton discloses using a radar device for determining an activity (~motion) and determining a notification action to perform in response to the activity, wherein the notification action comprises 2establishing a voice connection to a remote location (radar detects unauthorized intrusion into a protected area and places a call to a remote police station, see [0001]). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Fullerton with Kahn as modified by Simonson and Kim by placing a call to a remote station in response to determining, by a radar, movement in an area, for the benefit of providing an alarm system.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lu-Dac et al US 10,457,161 discloses a method for unattended child detection.
Coke et al US 20190108913 discloses vital signs with non-contact activity sensing network for elderly care.
Chin et al US 9,311,802 discloses systems and methods for avoiding collisions with mobile hazards.
Droitcour et al US 20100152600 discloses non-contact physiologic motion sensors and methods for use.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUMIDE AJIBADE AKONAI/Primary Examiner, Art Unit 3648